DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 

Response to Arguments
            Applicant's arguments and amendments received 10/16/2020 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 7-10]. This language corresponds to the amended language of claims 1, 4-14, 16, 17 and 19-21. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7-11 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torian US 2008/0103627 further in view of Thibedeau US 2007/0276727
In regards to claim 1, Torian discloses a media kiosk system, comprising: a portable kiosk (see fig. 3B kiosk 25--paragraph 0026); an input device integrated within the portable kiosk configured to receive identification information associated with a user (see an input device and user identification using username and password…--paragraph 0023); and a message-recording device integrated within the portable kiosk and configured to capture media data that includes a visual recording component and an audio recording component wherein the media data is associated with a user account associated with the user (see camera 31 may be mounted on the top of the computer monitor 28 and may be oriented to video a customer standing at the kiosk 25. The speaker, microphone 32 and camera 31 may comprise a videoconference system for the kiosk 25…voice recognition system, digital camera..—paragraphs 0023, 0025-0026); wherein the portable kiosk component is configured to: select a digital reward to issue to the user (see presenting or issue gift card to user.—paragraphs 0029-0030), wherein the digital reward comprises at least one digital trading card (see presenting or issue gift card to user.—paragraphs 0029-0030, 0052 and fig. 9);
identify a date, time and location associated with the digital reward, and apply the digital reward to a user account associated with the user, and append the date, time and location to the digital reward (see coupon processing server centralized database application may update the unique coupon card account number with the time, date, amount and location…--paragraphs 0039). 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was made to combine the teaching of Thibedean into a system of Torian in order to identify and append a date, time and location associated with the digital reward, as a result Coupons provide benefits to manufacturers and consumers..—para. 0002. 
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 4-12 as presented blow. 
In regards to claim 4, Torian and Thibedean discloses a media kiosk system of claim 1, furthermore, Thibedeau discloses wherein the portable kiosk component is configured select the digital reward from a set of digital rewards based at least one of a date, time, or location associate with the portable kiosk (see unique coupon card account number along with the retailer's identification and location..--paragraph 0032, 0043). 
In regards to claim 5, Torian and Thibedean discloses a media kiosk system of claim 4, furthermore, Torian discloses wherein the portable kiosk determines its location (see locations…--paragraph 0015). 
In regards to claim 7, Torian and Thibedean discloses a media kiosk system of claim 5, furthermore, Thibedean discloses wherein the portable kiosk determines its location based on information associated with a wireless network (see retailer's identification and location ..--paragraphs 0032). 
In regards to claim 8, Torian and Thibedean discloses a media kiosk system of claim 1, furthermore, Torian discloses wherein the portable kiosk comprises an input device that operatively receives a signal from a user device (see user input device…--paragraph 0023). 
In regards to claim 9, Torian and Thibedean a media kiosk system of claim 8, furthermore, Torian discloses wherein the input device comprises a near field communication device (see paragraph 27). 
In regards to claim 10, Torian and Thibedean discloses a media kiosk system of claim 8, furthermore, Torian discloses wherein the input device operatively instructs the user device to provide information associated with a user account (paragraphs 0016-0017, 0034). 
In regards to claim 11, Torian and Thibedean discloses a media kiosk system of claim 1, furthermore, Torian discloses wherein the portable kiosk comprises an output device that operatively transmits a signal to a user device (see entering account information…--paragraph 0016). 
In regards to claim 12, Torian and Thibedean discloses a media kiosk system of claim 11, furthermore, Torian discloses wherein the output device operatively transmits a digital reward to the user device (paragraph 0030). 
6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torian US 2008/0103627 and Thibedeau US 2007/0276727 further in view of Hattori et al. US 2009/0179733.
In regards to claim 6, Torian and Thibedean discloses a media kiosk system of claim 5, however, Torian and Thibedean fails to explecilty discloses, but Hattori discloses wherein the portable kiosk includes a global positioning system device (see globally identifying the places of installation ..--paragraph 0079). 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was made to combine the teaching of Hattori into a system of Torian and Thibedean in order to wherein the portable kiosk includes a global positioning system device, as a result reward information can be forward to a specific Kiosk. 



Claim Rejections - 35 USC § 103

Claims 13-14 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thibedeau US 2007/0276727 further in view of Torian US 2008/0103627

In regards to claim 13, Thibedeau discloses a media message communication system for managing messages created by a portable kiosk, the system comprising: a database connected to a communication network (see real time communication network..--paragraph , the database configured to: receive, from a the portable kiosk, connected to the communication network, a media message to be shared via the communication network (see using the real time communication network in the store, a network message may be sent 604 to the centralized database..--  paragraphs 0032); receive, from the portable kiosk connected to the communication network, a request to issue a reward to a user identity (see coupon processing server coupled to the centralized database may validate the unique ID number 606 and search for available coupons assigned to the card in the coupon processing server centralized database. Any coupon codes which have not expired or were not previously redeemed may be transmitted back to the POS terminal ..--paragraphs 0032); receive, from a remote access point connected to the communication network, information associated with a request to access the reward (see coupon codes which have not expired or were not previously redeemed may be transmitted back to the POS terminal ..--paragraphs 0032); determine, based on the information associated with the request including the location and portable kiosk identification, whether the request should be granted (see redeemed transmitting to POS based on conditions, also see retailer's identification and location..---paragraph 0032); and in response to determining the request should be granted, allowing the remote access point to redeem to the reward (see coupon processing server coupled to the centralized database may validate the unique ID number 606 and search for available coupons assigned to the card in the coupon processing server centralized database. Any coupon codes which have not expired or were not previously redeemed may be transmitted back to the POS terminal ..--paragraph 0032); wherein the database is further configured to determine a location of the portable Kiosk associated with the request (see paragraph 0032). 
wherein the media message is in the form of a video communication (see camera 31 may be mounted on the top of the computer monitor 28 and may be oriented to video a customer standing at the kiosk 25. The speaker, microphone 32 and camera 31 may comprise a videoconference system for the kiosk 25..—paragraph 0026).
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was made to combine the teaching of Torian into a system of Thibedeau in order to use the media message is in the form of a video communication, as a result a kiosk may be used to reduce shelf space and provide a greater variety of gift card design options to a customer..—abstract. 
Note: The motivation that was applied to claim 13 above, applies equally as well to claims 14 and 16 as presented blow. 

In regards to claim 14, Thibedeau and Torian discloses a media message communication system of claim 13, further Thibedeau discloses wherein said database is further configured to receive reward requests from a plurality of portable kiosks including the portable kiosk (see using the real time communication network in the store, a network message may be sent 604 to the centralized database containing the unique coupon card account number along with the retailer's identification and location..--paragraph 0032). 
In regards to claim 16, Thibedeau and Torian discloses a media message communication system of claim 13, furthermore, Thibedeau discloses wherein the database is further configured to instruct the kiosk to issue the reward to the remote access point (see paragraphs 0025, 0032). 

Claim Rejections - 35 USC § 103

Claims 17-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thibedeau US 2007/0276727 further in view of Woodworth et al. US 7, 961, 212.

In regards to claim 17, Thibedeau discloses a portable kiosk configured to communicate with a network comprising: an input device operatively receiving identification information associated with a user (see POS terminal may include a processor, memory, input/output..—paragraph 0025); wherein the portable kiosk generates a reward for the user based on the received identification information and at least one of a time, date, or location of the portable kiosk (see retailer information (e.g., location, POS terminal identification, time..--paragraph 0032), and wherein the portable kiosk generates the reward in response to determining whether a triggering event has occurred wherein the triggering event comprises determining that information has been received from the input device (see triggering event…--paragraphs 0032, 0035) and wherein the portable kiosk forgoes generation of additional rewards in response to determining that the triggering event has ended (see paragraphs 0032, 0035). 
However, Thibedeau fails to explicitly disclose but Woodworth discloses an integrated message-recording device configured to record a media message, wherein the media message includes a visual recording component and an audio recording component (see service providers offer video communication services, such as video conferencing that allow direct, real-time audiovisual communication between participants in the conference……….caller may record a video message using audio and video input devices operatively connected to the caller's network terminal. After recording the message, the video message is stored for later retrieval by the receiver—col. 1 lines 44-49,  col. 2 lines 36-60, col. 8 line 60 to col. 9 line 13); 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was made to combine the teaching of Woodworth into a system of Thibedeau in order to include message recording device with portable kiosk, as a result user able to access message data a convenient time. 
Note: The motivation that was applied to claim 17 above, applies equally as well to claims 18-20 as presented blow. 
In regards to claim 19, Thibedeau and Woodworth discloses a media message communication system of claim 17, furthermore, Woodworth discloses wherein the triggering event comprises determining that the media message has been shared with other users (see network 140 possess sufficient bandwidth to transmit video messages in real-time. Network 140 may be a shared, public, private, client-server..-- col. 4 lines 24-49). 
In regards to claim 20, Thibedeau and Woodworth discloses a media message communication system of claim 18, furthermore, Woodworth discloses wherein the triggering event comprises at least one of identifying an image received by the input device, or identifying an audio pattern received by the input device (see at least video…--col. 4 lines 24-39). 
 media message communication system of claim 17, furthermore, Woodworth discloses wherein the portable kiosk determines its location based on at least one of information associated with a wireless network or a global positioning system (see col. 4 lines 24-49).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL T TEKLE/Examiner, Art Unit 2481